Mr. Presiding Justice Fitch delivered the opinion of the court. Abstract of the Decision. Street railroads, § 100*-—when driver of vehicle strode By overhang of car on curve guilty of contributory negligence. In an action for personal injuries sustained by the driver of a vehicle struck by the overhang of a car rounding a curve, the evidence showed that on the curve in question the clearance between cars using the two tracks varied from six inches upward, depending upon the position of the cars on the curve; that prior to the accident plaintiff was driving in the tracks on the proper side of the street; that to have been struck by the overhang of the car he must have turned on to the space between the two sets of tracks, as a car was approaching in plain view. Held plaintiff was guilty of contributory negligence barring recovery.